Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1. 	This communication is an Examiner’s reasons for allowance in response to application filed on 1/13/20, assigned serial 16/630820 and title “Article transportation method, terminal and computer readable storage medium”.
2. 	The following is the Examiner’s statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application and the additional search of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable. Thus, it is found that the application is now in condition for allowance.
As per claim 1, the prior art of record does not disclose an article transportation method, comprising wherein controlling an AGV to perform position adjustment according to an offset distance until a central position of the AGV corresponds to a central position of the target article comprises: determining a movement distance between the AGV and a target place when the offset

determining coordinates of a critical position of the AGV, coordinates of the critical position of the target article and coordinates of the target place respectively according to the offset distance and the movement distance; determining a second adjustment path along which the AGV moves to the critical position of the target article according to the coordinates of the critical position of the AGV, the coordinates of the critical position of the target article and the coordinates of the target place; and controlling the AGV to move along the second adjustment path until the central position of the AGV corresponds to the central position of the target article.  This limitation in combination with the other elements in the claim was not shown or suggested by the prior art.
As per claims 15 and 16, the prior art of record does not disclose a terminal, and a non-transitory computer-readable storage medium, comprising wherein to control an AGV to perform position adjustment according to an offset distance until a central position of the AGV corresponds to a central position of the target article, the processor is further caused to: determine a movement distance between the AGV and a target place when the offset distance is greater than or equal to a second predetermined distance threshold, the target place being a place outside a position where the target article is located; determine coordinates of a critical 
Claims 1-4, 6-7, 15-19, 21-25, and 27, are allowable over the prior art of record.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/          Primary Examiner, Art Unit 3664